Title: To George Washington from Robert Morris, 27 August 1777
From: Morris, Robert
To: Washington, George


                    
                        Dear Sir
                        Philadelphia August 27th 1777
                    
                    I cannot withstand the solicitations of Monsr Epiniers the Nephew of Monsr Beau Marchais (whose Services to America I fancy you are not unacquainted with), but take the liberty to introduce this Young Gentn to your Excellencys patronage & protection He has just obtained from Congress a Captains Commission, and seems to possess an Active Mind with a large fund of Good Nature that will not fail to recommend him to those who have an opportunity of observing his Conduct, I shou’d be very unwilling to trouble you on any occasion but the present is indispensible. I have the honor to remain Your Excellencys Most Obedt & very hble servt
                    
                        Robt Morris
                    
                